DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s reply filed 10/19/2020 is acknowledged.  Claims 1-13 remain pending, with Claims 7-13 withdrawn from consideration as directed to a non-elected invention (see below).   

Election/Restrictions
Applicant’s election of Group I, Claims 1-6, in the reply filed 10/19/2020 is acknowledged.  
The traversal argues that i) the indication of classifications “in part” means that the Office, in searching either of Groups I and II, “may also need to search” the same subclass indicated for the other Group; and so ii) “Applicant believes that there is no additional search burden on the Examiner”.    
The arguments have been fully considered and are not found persuasive because with respect to i), the standard of “serious burden” is not limited to the burden of classes and subclasses searched and Applicant appears to overlook that the use of “in part” indicates additional search requirements that are necessary to search for one Group but not for another.  
Regarding ii), Applicant is reminded that the standard of “serious burden” is with respect to search and examination, where the latter includes different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) that are unrelated to the burden of search.  
In light of the above review of the proffered arguments and the divergent subject matter in the different groups in the Restriction Requirement of record, the inventions in the two groups present non-overlapping search requirements and are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).  Therefore, and given the burdens of search and non-prior art issues as explained above, a serious burden would be present to examine more than one of Groups I and II.  
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:  
on pg 7, ¶024, line 1, the specification recites “refers to a nucleotide of known length and sequence” (emphasis added) which contains a typographical or clerical error and should recite --refers to a polynucleotide of known length and sequence--.  
Appropriate correction is required.
Additionally, it is noted that the above phrase is part of an express definition of “spike-in control” and so the broadest reasonable interpretation of that term as used in instant Claim 1 is as embracing --a polynucleotide of known length and sequence--.     

The use of the terms Covaris (pg 3, ¶012; pg 8, ¶027; pg 30, ¶066; pg 32, ¶071 and ¶074; pg 33, ¶074 and ¶075 as well as Figures 3, 4, 5A and 5B); BLAST (pg 20, ¶038); AccuPrime (pg 23, ¶044)
Triton and Tween (pg 9, ¶028), each of which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The method of Claim 1 is interpreted as comprising five (5) active steps followed by a final clause that states “wherein the presence of an amplified spike in control not associated with the reaction composition indicates the sample has been contaminated”.  This clause is interpreted as an intended use of the claimed method because it refers to a possible outcome of the steps of the method without any structural or functional limitation on any of those steps.  
Similarly, the method of dependent Claim 6 is interpreted as comprising the five (5) active steps of Claims 1 and 5 with a final clause that states “wherein the presence of an amplified barcode not associated with the reaction composition indicates the sample has been contaminated”.  This clause is interpreted as an intended use of the claimed method because it refers to a possible outcome of the steps of the method without any structural or functional limitation on any of those steps.  Stated differently, the clause presents no step or act to be performed, and so presents no limitation regarding the method of Claim 6.  

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “wherein a concentration of the spike in control depends on the nucleic acid concentration of the sample” (emphasis added) which is confusing and ungrammatical because “a concentration” is equivalent to ‘one concentration’ where the intent of the phrase appears to be wherein [[a]] the concentration of the spike in control depends on the nucleic acid concentration of the sample--.  
Appropriate explanation or correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods comprising “a sample” comprising nucleic acids, does not reasonably provide enablement for a method with “a sample” that lacks nucleic acids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The broadest reasonable interpretation of the claimed methods in light of the specification includes their practice with “a sample” comprising nucleic acids because the instant specification defines “sample” on pages 6-7, ¶¶0022-023, without requiring the inclusion of nucleic acids in a “sample”, and instant Claim 1, line 3, recites “a sample” without further limitation.  
Thus while the instantly rejected claims encompass in vitro methods of forming reaction compositions with “a sample”, “generating sample fragments”, “ligating” adapters to sample fragments to generate products, “amplifying” those products, and “sequencing” spike in control not contain nucleic acids.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of any example and sufficient direction or guidance have been noted above.  The state of the art includes knowledge that nucleic acids are necessary for “generating sample fragments” for the “ligating [thereto of] at least one adapter”.  And while the skill of the artisan is high, s/he is nonetheless left with the impossible task of discovering a way to practice the claimed method with samples that lack nucleic acids.  Moreover, it is unpredictable as to what means and/or materials are needed for the skilled artisan to invent the process(es) that are needed to practice the method with a sample lacking nucleic acids.  The quantity of de novo experimentation to invent, test, and verify possible means and/or methods to apply, in order to make and use the methods in a manner commensurate with their scope is thus enormous, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "an amplified spike in control not associated with the reaction composition" in Claim 1, lines 10-11, and the phrase “an amplified barcode not associated with the reaction composition” in Claim 6, lines 1-2, each contains a relative term which renders the claim indefinite.  The term "not associated with" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The instant application as filed does not define the term, for which the broadest reasonable definition includes concepts such as ‘not connected to’ or ‘not connected with’ or ‘not involved with’ or ‘not interacting with’ or ‘not joined to’, where each includes varying degrees of conceptual, and of  physical, ‘non-association with’ that do not overlap.  Moreover, and with respect to ‘conceptual association’, it is ambiguous as to what person or object is to perform the determination of “not [conceptually] associated with” as recited in the claim.  Therefore, the skilled person is not reasonably apprised as to the type and degree, as well as 

Dependent Claim 3 recites the limitation "the nucleic acid concentration of the sample" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As explained above with respect to scope of enablement, independent Claim 1 does not require all embodiments to include samples with nucleic acids.  Therefore, there is insufficient antecedent basis for “nucleic acid concentration” as presented in Claim 3. 

Moreover, Claim 3 is indefinite for reciting “wherein a concentration of the spike in control depends on the nucleic acid concentration of the sample” (emphasis added).  Within the context of the claim, the term “concentration” would be understood by the skilled artisan as meaning --wherein a concentration of the spike in control [in the reaction composition] depends on the nucleic acid concentration of the sample [in the reaction composition]--.  In other words, “concentration” is understood in reference to “a reaction composition” in which “the spike in control” and “the sample” are present.  
In this context, it is ambiguous whether the scope of Claim 3 encompasses i) “a concentration of the spike in control” that is (always) with reference to all other components of “a reaction composition”, which includes “the sample” contained therein; or ii) “a concentration of the spike in control” that varies in correspondence to “the nucleic acid 
These two possibilities are mutually exclusive, and so creates ambiguity regarding the metes and bounds of Claim 3.  This ambiguity renders Claim 3 indefinite.  
Moreover, it is noted that it is confusing as to how “a concentration of the spike in control” depends on “the nucleic acid concentration” because the nature of the relationship is undefined by the claims and in the instant application.  Therefore, a skilled artisan would not be reasonably apprised of what actions, or resulting concentrations, are within the scope of the claim.  
Additionally, and while every method (including Claim 1) with a nucleic acid sample and a spike in control has an inherent concentration of each, it is unclear which concentrations are excluded from the scope of Claim 1 such that Claim 3 further limits Claim 1.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
As explained in the Claim Interpretation section above, Claim 6 presents no step or act to be performed beyond those of Claims 1 and 5 from which Claim 6 depends.  Thus there is no embodiment encompassed by Claim 5 which is not also encompassed by Claim 6.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Christians et al. (WO 2017/165864 A1; published 9/28/2017; effectively filed 3/24/2017).
Christians et al. teach “multiple methods and approaches for improved identification or quantification of nucleic acids in next generation sequencing assays and other assays.  Generally, the methods provided herein involve the use of spike-in synthetic nucleic acids that have special features such as specific sequences, lengths, GC content, degrees of degeneracy, degrees of diversity, and/or known starting concentrations.  The use of such spike-in synthetic  nucleic acids may enable and improve absolute abundance determination, relative abundance cross-contamination detection” (emphasis added; see e.g. ¶¶0092 and 0183-0184, and 0234).  
More specifically regarding Claim 1, they teach “[t]he methods may involve adding the spike-in synthetic nucleic acids to a variety of different samples including, but not limited to, clinical samples, processed samples (e.g., extracted nucleic acids, extracted cell-free DNA, extracted cell-free RNA, plasma, serum), unprocessed samples (e.g., whole blood) and any other type of sample, particularly a sample that comprises nucleic acids” (emphasis added; see e.g. ¶0095), which corresponds to lines 2-3 of Claim 1.  They also teach “the methods may comprise introducing known concentrations of synthetic nucleic acids into reagents and samples” (emphasis added; ibid) and that “[g]enerally, the synthetic nucleic acids also have known starting concentrations” (see e.g. ¶0097), which also correspond to lines 2-3 of Claim 1 and to Claim 3.  See also ¶¶0131-0157, esp 0138, 0143, 0150-0152, and 0156, regarding “Spike in Synthetic Nucleic Acids”.  Moreover, They also teach that a “sequencing library may be generated from a sample using the methods” (see e.g. ¶0114).
Christians et al. also teach spiking a sample “with a known concentration of synthetic DNA molecules prior to DNA extraction” and library construction (see e.g. ¶0416), which corresponds to lines 2-3 of Claim 1, as well as fragmentation of target nucleic acids (see e.g. ¶¶0385-0386), which corresponds to line 4 of Claim 1.  And further regarding lines 2-3, Christians et al. teach “a sample also comprises adapters” (see e.g. ¶0112)
They further teach that a “sequencing library may be generated from a sample using the methods” and the library “may comprise a target nucleic acid attached with one or more adapters” prepared by “extracting target nucleic acids from a sample, fragmenting the target nucleic acids, attaching adapters to the target nucleic acids, amplifying the target nucleic acid-adapter complexes and sequencing the amplified target nucleic acid-adapter complexes” (see e.g. ¶0114), which corresponds to lines 2-7 of Claim 1.  See also ¶¶0281 and 0392-0393.  
And they further teach that “[t]he sample comprising the synthetic nucleic acids may then be analyzed by a sequencing assay 160 such as a next generation sequencing assay” (see e.g. ¶0097), which corresponds to line 9 of Claim 1.  See also. 
Regarding Claim 2, they teach using more than one spike in synthetic DNA molecule per sample and sequencing them (see ¶¶0425-0432, Examples 3-5).  
Regarding Claims 4, 5 and 6, they teach adapters with primer binding sequences (see e.g. ¶0257) and the use of adapter barcode sequence (see e.g. ¶0420). 
And while Christians et al. also teach that “a synthetic or spike-in nucleic acid can be synthesized, for example, by PCR amplification” (see e.g. ¶0147), which is relevant to lines 6-8 of Claim 1, they do not expressly teach amplifying a spike-in nucleic acid within a reaction composition while also amplifying their target nucleic acids.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Christians et al. to include amplification of a spike in nucleic acid prior to sequencing, in a manner like that of the PCR means they teach for synthesis of the spike-in nucleic acids, with the reasonable expectation of successfully improving the method by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635